Exhibit 10.3
FIRST AMENDMENT TO THE
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
by and between
ODYSSEY HEALTHCARE, INC.
and
W. BRADLEY BICKHAM
     THIS FIRST AMENDMENT (this “Amendment”) to the Agreement (as defined below)
is dated August 9, 2010, to be effective as of May 23, 2010 (the “Amendment
Effective Date”) and is made by and between Odyssey HealthCare, Inc., a Delaware
corporation (the “Company”), and W. Bradley Bickham (“Employee”).
W I T N E S S E T H:
     WHEREAS, the Company and the Employee previously entered into an Amended
and Restated Employment Agreement, dated as of December 23, 2008, to be
effective as of August 1, 2005 (the “Agreement”), which governs the terms and
conditions of the Employee’s employment with the Company; and
     WHEREAS, the Employee maintains that at the time of executing the
Agreement, he agreed to the restrictive covenants set forth in Section 10 of the
Agreement because he perceived it likely that he could receive the compensation
payable upon a termination of employment on or after the occurrence of a Change
in Control (as defined in the Agreement) including the payment of certain
benefits as provided in Section 6 of the Agreement and the immediate vesting of
outstanding equity awards granted pursuant to the Odyssey HealthCare, Inc. 2001
Equity-Based Compensation Plan (the “Equity Plan”); and
     WHEREAS, Section 13(l) of the Agreement provides that it may be amended by
written instrument approved by the Board and executed by the Company and the
Employee; and
     WHEREAS, the Company is in the process of undergoing a transaction that
could result in a Change in Control (the “Merger”) triggering the payment of
certain benefits to the Employee as provided in Section 6 of the Agreement and
the immediate vesting of outstanding equity awards granted pursuant to the
Equity Plan; and
     WHEREAS, Gentiva Health Services, Inc., in connection with the Merger, has
requested that the Company and the Employee extend the term of the Employee’s
restrictive covenants in Section 10 of the Agreement to preserve its investment
in the Company against reduction in value due to competition; and
     WHEREAS, such payments could result in the imposition of an excise tax and
the loss of the Company’s deduction pursuant to Sections 280G and 4999 of the
Internal Revenue Code of 1986, as amended; and





--------------------------------------------------------------------------------



 



     WHEREAS, the Company and the Employee have determined that it is desirable
to amend the Agreement as set forth herein to extend the term of the Employee’s
restrictive covenants in Section 10 of the Agreement by one (1) year; and
     WHEREAS, the Employee acknowledges that he has had the opportunity to
receive legal and tax advice regarding the effects of this Amendment; and
     WHEREAS, the Employee represents and warrants to the Company that he will
not challenge the validity or enforceability of the restrictive covenants
contained in the Agreement as amended herein; further, the Employee represents
and warrants to the Company that he will not initiate litigation or arbitration
to challenge such restrictive covenants as amended.
     NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, including but not limited to the ongoing
provision of Confidential Information (as defined in the Agreement) to the
Employee by the Company and the Employee’s obligation to maintain the
confidentiality of such Confidential Information as required by Section 9(a) of
the Agreement, the payment of certain benefits to the Employee as provided in
Section 6 of the Agreement and the immediate vesting of outstanding equity
awards granted pursuant to the Equity Plan upon the occurrence of a Change in
Control, the parties agree to amend the Agreement as set forth below.
Capitalized terms used but not defined herein shall have the meanings given such
terms in the Agreement.
     1. The definition of “Term of Non-Competition,” contained in Section 1(p)
of the Agreement and used throughout the Agreement is extended by one (1) year.
Section 1(p) of the Agreement, as amended, shall now read as follows:
     “(p) ‘Term of Non-Competition’ means the period of time beginning on the
Effective Date and continuing until 11:59 p.m., Dallas, Texas time, on the
second anniversary of the Date of Termination.”
     2. Except as expressly provided above, no other terms or provisions of the
Agreement are changed or amended by this Amendment. The Agreement, as amended,
remains in full force and effect. If for any reason any portion of this
Amendment is held invalid or unenforceable, the parties agree that the terms and
provisions of the Amendment that are invalid or unenforceable shall be stricken
and the Agreement, as otherwise amended, shall remain in full force and effect.
If this entire Amendment is held unenforceable or invalid for any reason, then
the parties intend for the Agreement, as it existed prior to the Amendment
Effective Date, to remain in full force and effect as if this Amendment never
existed.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the
Amendment Effective Date.

            COMPANY:
ODYSSEY HEALTHCARE, INC.
a Delaware corporation
      By:     /s/ Robert A. Lefton     Name:     Robert A. Lefton      Title:  
  President and Chief Executive Officer        EMPLOYEE:

    /s/ W. Bradley Bickham     W. Bradley Bickham                

[SIGNATURE PAGE TO AMENDMENT]

